DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 18,
The limitation “a shell of the system” is recited in line 2-3 and 3 respectively. It is unclear if the shell is part of the claimed method/system as it appears to be inferentially set forth with the antenna array. Any claim limitations that are further defining the shell for attempting to define a limitation which has not yet been positively claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 13-16 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Henriksson et al. (“Clinical Trials of a Multistatic UWB Radar for Breast Imaging”), hereinafter Henriksson in view of NPL Kuwahara et. al. (“Clinical Setup of Microwave Mammography”), hereinafter Kuwahara.
Regarding claims 1, 18, and 25,
Henriksson teaches a system (at least fig. 5) for measuring an internal structure of an object (pg. 1 which discloses forming an image of the strongest scatterers inside the breast), the system comprising:
An array of transmit/receive antenna elements arranged over a shell (at least fig. 1(b) array) of the system (at least fig. 1 (b)), 

Energizing one or more transmit/receive antenna elements of the array to transmit electromagnetic energy towards the object (pg. 1 which discloses microwaves are transmitted within an antenna array where received signals are recorded)
Detect at one or more transmit/receive antenna elements of the array, said electromagnetic wave energy after interaction with the object, thereby generating a plurality of output signals (pg. 1 which discloses received signals contain reflections from tumors inside the breast to form and image of the strongest scatters inside the breast),
Wherein a sensing surface is defined by an internal surface of an insert (pg. 2 which discloses additional ceramic cups inserted into a ceramic shell) received within the shell (pg. 2 which discloses the ceramic shell is fitted within the array (i.e. shell))
While Henriksson teaches a need for assessing fit between the ceramic cup and the breast, Henriksson fails to explicitly teach generating, based on the plurality of output signals, data which is indicative of whether a shape of a surface of the object conforms to a shape of a sensing surface of the system.
Kuwahara, in a similar field of endeavor teaches a system for measuring an internal structure of an object, the system comprising:
an array of transmit/receive antenna elements arranged over a shell of the system (at least fig. 2), 
And a processor configured to perform a method, in a system for measuring an internal structure of an object, the method comprising: 

detecting, at one or more transmit/receive antenna elements of the array, said electromagnetic wave energy after interaction with the object, thereby generating a plurality of output signals (3.2(4) which discloses propagation delays between transmitting point and receiving points. Examiner notes that it appears the signal propagated from the transmitting point would be detected at receiving points and provide responses or preprocessed signals as disclosed in 3.2(5)). 
generating, based on the plurality of output signals, data (4.3 which discloses S11 and fig. 9 which illustrates S11 is a power value of the antenna) which is indicative of whether a shape of a surface of the object conforms to a shape of the sensing surface and thus a fit of the surface of the object to the sensing surface (4.3 which discloses that if the value of S11 is not significantly reduced when the sensor is placed on the breast then it needs to be aligned and that inspection will not begin until the reduction of S11 value of each element meets the threshold. Examiner notes that if all of the elements have the required S11 reduction value then it appears the shape of the surface of the object conforms to a shape of the sensing surface and thus has an appropriate fit of the surface of the object to the sensing surface);
and determining, based on the generated data (S11 value), whether the surface of the object is fitted to the sensing surface (4.3 which discloses if the S11 value is not reduced enough an alarm is activated and the inspector aligns the position or inclination of the sensor until the S11 values for all elements are sufficiently reduced. Examiner notes the need to align the position based on the S11 value 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method and system of Henriksson to include determining whether the surface of the object is fitted to the sensing surface as taught by Kuwahara in order to ensure proper 

The modified method is performed using the system of claim 18 and the computer readable medium of claim 25.

Regarding claim 2 and 19,
Henriksson, as modified, teaches the elements of claims 1 and 18 as previously stated. Kuwahara further teaches responsive to a determination that the object surface is not fitted to the sensing surface, outputting an alert signal requiring that the object be adjusted or rearranged (4.3 which discloses an alarm is activated if the value of S11 is not significantly reduced).

Regarding claims 3 and 20,
Henriksson, as modified, teaches the elements of claims 1 and 18 as previously stated. Henriksson further teaches measuring the internal structure of the object based on the plurality of output signals (pg. 1 which discloses forming an image of the scatterers inside of the breast based on the received signals)
Kuwahara further teaches responsive to a determination that the object surface is fitted to the sensing surface, measuring the internal structure of the object based on the plurality of output signals (at least figs. 13 and 14).
It would have been obvious to a person having ordinary skill in  the art to have generated the plurality of output signals and measuring the internal structure as taught by Henrikson responsive to the 

Regarding claim 4,
Henriksson, as modified, teaches the elements of claim 1 as previously stated. Kuwahara further teaches wherein the determining step further includes the step of determining that the object surface is not fitted to the sensing surface if the object surface does not conform to the sensing surface (4.3 which discloses the sensor needs to be aligned based on the level of reduction in S11. Examiner notes that it appears the object is not fitted to the sensor surface if the object surface does not conform to the sensing surface according to each element).

Regarding claim 5,
Henriksson, as modified, teaches the elements of claim 1 as previously stated. Kuwahara further teaches wherein the determining step further includes the step of determining that the object surface is not fitted to the sensing surface if one or more air- or liquid-filled gaps are present between the object and the surface and the sensing surface (4.3 which discloses the value of S11 when the breast is placed in the sensor is compared with that when it is not. If S11 is not reduced sufficiently then it needs to be realigned. Examiner notes that it appears when S11 is not sufficiently reduced then there is still some air present between the sensor and the breast indicating an air gap at each element).

	Regarding claims 13 and 21,
	Henriksson, as modified, teaches the elements of claims 1 and 18 as previously stated. Henriksson further teaches wherein the sensing surface is hemispherical (pg. 2 which discloses the 

    PNG
    media_image1.png
    239
    358
    media_image1.png
    Greyscale

Annotated fig. 5
	Regarding claims 14 and 22,
	Henriksson, as modified, teaches the elements of claims 1 and 18 as previously stated. Henriksson further teaches wherein the insert is a cup (pg. 2 which discloses the inserts are ceramic cups)

	Regarding claims 15 and 23,
	Henriksson, as modified, teaches the elements of claims 14 and 22 as previously stated. Henriksson further teaches wherein the array of transmit/receive antenna elements are arranged over an external surface of the cup (pg. 2 which discloses a shell is fitted into the antenna array and the cups are then fitted into the shell).

Regarding claims 16 and 24,
Henriksson, as modified, teaches the elements of claims 1 and 18 as previously stated. Henriksson further teaches wherein the insert is received within a cup that is engaged with the shell (pg. 

Regarding claim 26,
Henriksson, as modified, teaches the elements of claim 18 as previously stated. Henriksson further teaches wherein the internal surface of the insert is continuous (See annotated fig. 5 above)

Regarding claim 27,
Henriksson, as modified, teaches the elements of claim 18 as previously stated. Henriksson further teaches wherin the internal surface of the insert does not include any holes formed there through (see annotated fig. 5 above).

Regarding claim 28,
Henriksson, as modified, teaches the elements of claim 18 as previously stated. Henriksson further teaches further comprising a dielectric constant controlled fluid disposed in a gap between the sensing surface and the object (pg. 2 which discloses a paraffin based coupling medium is used to eliminate air gaps between the ceramic shell and the fitting cups and the breast)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson and Kuwahara as applied to claim 1 above and further in view of NPL Klemm et al. (“Evaluation of a hemi-spherical wideband antenna array for breast cancer imaging”), hereinafter Klemm.
Regarding claim 6, Hen

Henriksson, as modified, teaches the elements of claim 1 as previously stated. Henriksson, as modified, further teaches wherein the generating step further includes the step of generating data 
Kuwahara further teaches reconstructing the object surface (at least fig. 13 and corresponding disclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Henriksson as currently modified to include reconstructing the object surface as taught by Kuwahara in order to examine the location of interior components of the breast with respect to the object surface. 
Henriksson, as modified, further fails to explicitly teach comparing the object surface to the sensing surface. 
Klemm, in a similar field of endeavor involving microwave imaging of the breast, teaches comparing a breast surface to a sensing surface defined by a cup (pg. 3 which discloses the fit between breasts and plastic spherical sections (i.e. a sensing surface) was assessed). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Henriksson, as currently modified, to include comparing the object surface to the sensing surface as taught by Klemm in order to ensure a properly sized insert as the sensing surface. 

Regarding claim 7,
Henriksson, as modified, teaches the elements of claim 6 as previously stated. Kuwahara further teaches generating for each of a plurality of spatial positions, an error value (change in S11) indicative of a mismatch between the object surface and the sensing surface at that spatial position (examiner notes 
	It would have been obvious to a person having ordinary skill in the art to include generating an error value as part of the surface comparison in order to define spatial positions at which a mismatch occurs accordingly.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Henriksson and Kuwahara as applied to claim 1 above and further in view of Craddock et al. (US 20080071169 A1), hereinafter Craddock.
Regarding claim 8,
Henriksson, as modified, teaches the elements of claim 1 as previously stated. Henrikson, as modified, fails to explicitly teach wherein the generating step, which is indicative of the fit of the object surface to the sensing surface, further includes steps of:
Grouping output signals form the plurality of output signals which are expected to be similar; and
Comparing a particular output signal in a group to other output signals in the group, or to a reference signal generated from the output signals in the group.

Craddock, in a similar field of endeavor involving microwave breast imaging, teaches grouping output signals from a plurality of output signals which are expected to be similar ([0007] which discloses selecting a subset of output signals, each output signal corresponding to a transmitter/receiver pair which is spaced apart by a similar distance);
And subtracting a reference signal generated from the output signals in the group from a particular signal ([0018] which discloses calculating an average of the subset and subtracting the average 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Henriksson, as currently modified, to include grouping similar signals and comparing them to a reference signal as taught by Craddock in order to identify specific signals which differ greatly from the average. The proposed modification would identify particular signals as outliers and thus a lack of fit.

Regarding claim 9,
Henriksson, as modified, teaches the elements of claim 8 as previously stated. Craddock further teaches wherein output signals are expected to be similar if they are generated from pairs of transmit/receive antenna elements that are symmetrical with each other ([0007] which discloses the subset of output signals correspond to transmitter/receiver pairs which are spaced apart by a similar distance (i.e. are symmetrical)).

Regarding claim 10,
Henriksson, as modified, teaches the elements of claim 8 as previously stated. Craddock further teaches wherein the reference signal is a mean average of the output signals in the group ([0018] which discloses calculating an average of the subset and subtracting the average calibration signal (i.e. reference signal) from each member of the subset).

Regarding claim 12,
. 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Henriksson, Kuwahara, and Craddock as applied to claim 10 and further in view of Mukaka (“Statistics Corner: a guide to appropriate use of Correlation coefficient in medical research”).
Regarding claim 11,
Henriksson, as modified, teaches the elements of claim 10 as previously stated. Henriksson, as modified, fails to explicitly teach calculating a correlation coefficient between the particular output signal and the reference signal.
The statistical calculation of calculating a correlation coefficient in order to detect the correlation between two variables is well known in the art. For example, Mukaka teaches using a correlation coefficient to determine how closely two variables co-vary in medical research. Makaka teaches that when the correlation is below a threshold value, it indicates lower correlation (Table 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have calculated a correlation coefficient for the data collected in order to evaluate the correlation between each element signal (particular signal) with respect to the average signal (reference signal). The proposed modification would provide another data point for determining if the fit of the antenna is sufficient with respect to the remaining antennas. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Henriksson and Kuwahara as applied to claim 1 above and further in view of Bond et al. (US 20060182995 A1), hereinafter Bond.
Regarding claim 17,
Henriksson, as modified, teaches the elements of claim 1 as previously stated. Henriksson teaches the step of energizing one transmit/receive antenna elements of the array (pg. 1 which discloses microwaves are transmitted within an antenna array where received signals are recorded). It is unclear if the step further includes multiple transmit/receive antenna elements, in turn, to transmit electromagnetic wave energy towards the object.
Nonetheless, Bond, in a similar field of endeavor involving microwave breast imaging, teaches energizing multiple first transmit/receive antenna elements, in turn, to transmit electromagnetic wave energy towards the object ([0025] which discloses each antenna in an array of antennas sequentially (in turn) transmits a microwave pulse into an object).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Henriksson, as currently modified, to include energizing multiple first transmit/receive antenna elements, in turn, as taught by Bond in order to spatially focus the reflected signal (Bond [0023]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 18, and 25 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
	New 35 U.S.C. 112(b) rejection necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL Porter (“Microwave Breast tumor detection: simulation and design of experiments with tissue phantoms”) discloses air gaps between the antenna and the fat-like medium are variable and would change the S11 parameter and a source of error is the likelihood that there exists small air gaps between the antenna and the phantom that could adversely affect the S11 measurements (pgs. 47-49).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                       


/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793